Citation Nr: 0328163	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  03-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right ankle fracture, status post ligamentous 
ossification with degenerative joint disease, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the RO. 



REMAND

The Board notes that, in his February 2003 Substantive Appeal 
(VA Form 9), the veteran requested that a hearing be 
conducted before a Veterans Law Judge at the RO (i.e. a 
Travel Board hearing).  Such a hearing was scheduled for 
September 2003; however, the veteran failed to appear on the 
date scheduled.  

In a September 2003 Motion, the veteran requested that the 
Travel Board hearing be rescheduled, and in October 2003, an 
Acting Veterans Law Judge granted this Motion.  As such, a 
Travel Board hearing should again be scheduled.  

In view of this, and for due process reasons, the Board finds 
that the case must be REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a Travel Board hearing and 
properly notify him and his 
representative of this proceeding.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2003).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




